Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 4, 13, 16 and 18-20
Cancelled: 3, 7-8 and 15
Added:
Therefore, claims 1-2, 4-6, 9-14 and 16-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/25/2022, with respect to the proposed amendments have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-2, 4-6, 9-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 13,  The prior art teaches an apparatus for adjusting a signal frequency, comprising:
a first acquisition circuit, configured to acquire a clock signal output by a clock signal generator; determine a reference duration based on a frequency of the clock signal; and acquire a first number of times of outputting a reference signal at an active level within the reference duration, wherein a correlation between a frequency of the reference signal and temperature is less than a reference correlation threshold, the reference duration is negatively correlated with the frequency of the clock signal, a correlation between the frequency of the clock signal and the temperature is greater than the reference correlation threshold, and a drive signal for driving a display device to display an image is generated based on the clock signal; 
determine an adjustment value corresponding to the target difference value as the target adjustment value based on a corresponding relationship between a difference value of the number of times and the adjustment value; and 
a control circuit, configured to control and adjust the frequency of the output clock signal based on the target adjustment value.
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein a second acquisition circuit, configured to acquire a target difference value between the first number of times and a reference number of times, wherein the reference number of times is a number of times of outputting the reference signal at the active level within the reference duration determined based on a reference frequency when the frequency of the clock signal is equal to the reference frequency. 
The similar idea is embodied in the corresponding method of independent claim 1 and the similar device of independent claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625            
                                                                                                                                                                             /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625